Citation Nr: 1421097	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  09-49 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran served on active duty from February 1946 to June 1947; April 1948 to December 1952; and September 1954 to September 1968.  He died in January 2009.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the claim sought. 

The matter was previously before the Board in August 2010, when a decision was issued denying the appellant's claim.  She appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2013 memorandum decision, the Court vacated the August 2010 decision and remanded the appeal to the Board.  The appeal has now been returned to the Board for action consistent with the memorandum decision.  

The Board has reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The appellant contends that an atrioventricular block noted in service was the cause of the Veteran's death.  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.  

The record shows that the Veteran was not service connected for any disabilities at the time of his death.  However, his service treatment records show that he was found to have a prolonged, first-degree atrioventricular block in December 1962 and again in May 1965.  The May 1968 discharge examination noted a history of chest pains.  The examining physician explained that the Veteran had a first degree atrioventricular block, but subsequent electrocardiograms (ECG) had been normal.  

The Certificate of Death states that the Veteran died in January 2009 from sudden death, probably due to arrhythmia, as a consequence of end-stage chronic obstructive pulmonary disease (COPD).  Hypertension and diabetes mellitus type II were also listed as other significant conditions contributing to death but not resulting in the underlying cause.

In the October 2013 decision, the Court noted that the Board had relied on a September 2009 VA medical opinion to find that the atrioventricular block noted in service was not related to the cause of the Veteran's death.  The Court found that this opinion was inadequate for two reasons.  First, the examiner contradicted himself by stating that the cause of death could not be determined from the record, but then finding that "it would appear" that the atrioventricular block did not contribute materially to death.  Second, the use of the term "it would appear" was deemed to be equivocal, which rendered the opinion speculative and of little probative value.  

The Court further noted that while the VA physician who wrote the September 2009 opinion stated that the cause of the Veteran's death could not be determined from the records in the claims folder, no attempt had been made to obtain the records from the Veteran's final hospitalization.  A December 29, 2008 private treatment note shows that he was being admitted to the hospital, and he died two weeks later.  This record states that the Veteran was being admitted to "CFVMC", and added that the "admission H & P to the hospital should be seen for fine details". 

In view of the Court's decision, the Board finds that an attempt must be made to obtain the records of the Veteran's final hospitalization.  Then, the record should be forwarded to a VA cardiologist in order to obtain an adequate opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary release from the appellant, obtain the records of the Veteran's hospitalization that began on or about December 29, 2008 from Cape Fear Family Medical Center and associate them with the claims folder.  If the attempt is not successful, this should be documented in the claims folder.  The appellant should also be notified and given an opportunity to obtain and submit the records herself. 

2.  Only after the hospital records requested above have been obtained or verified to be unobtainable, send the Veteran's claims folder to a VA cardiologist in order to obtain an additional opinion regarding the cause of the Veteran's death.  A copy of this remand should also be provided to the examiner.  The examination report must indicate that the claims folder has been reviewed.  After a review of all pertinent records to include the Veteran's service treatment records, post-service records, and the records of the Veteran's final hospitalization (if obtained), the examiner should provide the following opinions: 

a) Is it as likely as not that the first-degree atrioventricular block diagnosed during service was an immediate or underlying cause of death or was otherwise related to the cause of death?  If not, was it as likely as not that the first-degree atrioventricular block contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death?  

In providing the above opinion, please discuss the relationship between the Veteran's nonservice connected COPD and the first-degree atrioventricular block, and whether or not the COPD may have worsened this block to such an extent that it caused or contributed to the cause of the Veteran's death. 

b) If the examiner determines that the first-degree atrioventricular block did not play any substantial role in the death of the Veteran (as defined by the previous questions), is it as likely as not that any other injury or disease noted in the service treatment records was an immediate or underlying cause of death or was etiologically related to the cause of death?  If not, was it as likely as not that any other injury or disease noted in the service treatment records contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death?  

The reasons and bases for all opinions should be provided in full.  The examiner is reminded that equivocal terms such as "possible", "maybe" or "it would appear" lessens the value of the opinion.  If the examiner finds that they are unable to provide any portion of the requested opinions without resort to speculation, the reasons and bases for this opinion should be provided, and any outstanding evidence that might enable the opinion to be provided should be identified.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



